           Case 1:19-cr-00254-NONE-SKO Document 21 Filed 06/22/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00254-NONE-SKO

10          Plaintiff,                                   STIPULATION AND ORDER TO CONTINUE

11                          v.

12   EDUARDO LEON,

13          Defendant.

14

15
            This case is set for a hearing on June 29, 2020, which the parties stipulate to continue to August
16
     31, 2020, for the reasons set forth below. On April 17, 2020, this Court issued General Order 617,
17
     which suspends all jury trials in the Eastern District of California scheduled to commence before June
18
     15, 2020. This General Order was entered to address public health concerns related to COVID-19.
19
            Although the General Order addresses the district-wide health concern, the Supreme Court has
20
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
21
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
22
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
23
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
24
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
25
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
26
     or in writing”).
27
            Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
28


      STIPULATION                                        1
30
           Case 1:19-cr-00254-NONE-SKO Document 21 Filed 06/22/20 Page 2 of 4

 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). The Government’s position is that although the Speedy Trial Act does not directly address

10 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

11 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

12 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

13 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

14 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

15 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

16 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

17 by the statutory rules.

18          In light of the foregoing, this Court should consider the following case-specific facts in finding

19 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

20 (Local Code T4). If continued, this Court should designate a new date for the status conference. United

21 States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

22 “specifically limited in time”).

23                                                     STIPULATION

24          Plaintiff, United States of America, by and through its counsel of record, and defendant

25 EDUARDO LEON, by and through defendant’s counsel of record, stipulate to continue the hearing in

26 this matter, which is currently set for June 29, 2020, until August 31, 2020. In support thereof, the
27 parties stipulate that:

28          1. The Defendant, EDUARDO LEON, is currently charged with violation of 18 U.S.C. § 922(g)


      STIPULATION                                          2
30
          Case 1:19-cr-00254-NONE-SKO Document 21 Filed 06/22/20 Page 3 of 4

 1             – felon in possession of a firearm. The defendant is continuing to review the discovery and

 2             needs time to do so.

 3          2. The government has provided discovery and supplemental discovery. The government also

 4             provided a proposed plea agreement. The defense needs time to review the discovery and the

 5             proposed plea agreement and the parties agree that a continuance until August 31, 2020, at

 6             1:00pm is warranted.

 7          3. The parties stipulate that the period of time from June 29, 2020, through August 31, 2020, is

 8             deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 9             because it results from a continuance granted by the Court at defendants’ request on the basis

10             of the Court’s finding that the ends of justice served by taking such action outweigh the best

11             interest of the public and the defendant in a speedy trial.

12          IT IS SO STIPULATED.

13
      Dated: June 22, 2020                                   MCGREGOR W. SCOTT
14                                                           United States Attorney
15
                                                      By: /s/ THOMAS NEWMAN
16                                                        THOMAS NEWMAN
17                                                        Assistant United States Attorney

18
     Dated: June 22, 2020                                 /s/ ALEKXIA TORRES____
19                                                        Attorney for Defendant
                                                          EDUARDO LEON
20

21

22

23

24

25

26
27

28


      STIPULATION                                        3
30
          Case 1:19-cr-00254-NONE-SKO Document 21 Filed 06/22/20 Page 4 of 4

 1

 2                                                  ORDER

 3            IT IS ORDERED that the status hearing set for June 29, 2020, at 1 p.m. is continued until August

 4 31, 2020, at 1p.m.

 5            IT IS FURTHER ORDERED THAT the period of time from June 29, 2020, through August 31,

 6 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 7 because it results from a continuance granted by the Court at defendants’ request on the basis of the

 8 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 9 public and the defendant in a speedy trial.

10

11 IT IS SO ORDERED.

12

13
     Dated:     June 22, 2020                                    /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION                                        4
30
